


Exhibit 10.44

AMENDMENT NO. 13 TO
LOAN AGREEMENT

 

This Amendment No. 13 to Loan Agreement (this “Amendment”), dated as of May 1,
2003, is entered into with reference to the Loan Agreement (as amended,
supplemented or otherwise modified from time to time, the “Loan Agreement”)
dated as of November 29, 1999 currently among Apio, Inc., a Delaware corporation
(successor by merger and name change to Bush Acquisition Corporation, a Delaware
corporation) (“Borrower”), each lender from time to time a party thereto (each a
“Lender” and collectively, the “Lenders”), Bank of America, N.A., as Issuing
Lender, and Bank of America, N.A., as Administrative Agent (in such capacity,
the “Administrative Agent”).  Capitalized terms not otherwise defined herein
shall have the meanings set forth in the Loan Agreement.  Section references
herein relate to the Loan Agreement unless otherwise stated.

The parties hereto hereby agree as follows:

1.             Section 1.1 — Amended Definitions.  The following defined terms
contained in Section 1.1 of the Loan Agreement are hereby amended and restated
in full to read as follows:

“Base Margin” means (a) for the Initial Pricing Period, one and three-quarters
percent (1.75%), and (b) for each subsequent Pricing Period, the interest rate
margin set forth below opposite the Pricing Level for that Pricing Period:

 

Pricing Level

 

Base Rate Margin

 

 

I

 

1.25%

 

 

IA

 

1.50%

 

 

II

 

2.00%

 

 

IIA

 

2.50%

 

 

III

 

3.00%

 

 

“Commitment Fee Rate” means (a) for the Initial Pricing Period, one-quarter of
one percent (0.25%), and (b) for each Pricing Period thereafter, the rate per
annum set forth below opposite the Pricing Level in effect during that Pricing
Period:

 

Pricing Level

 

Commitment Fee Rate

 

 

I

 

0.150%

 

 

IA

 

0.175%

 

 

II

 

0.200%

 

 

IIA

 

0.225%

 

 

III

 

0.250%

 

 

“Overadvance Margin” means the interest rate margin set forth below opposite the
applicable Pricing Level:

 

1

--------------------------------------------------------------------------------


 

 

Pricing Level

 

Overadvance Margin

 

 

I

 

3.00%

 

 

IA

 

3.50%

 

 

II

 

4.25%

 

 

IIA

 

4.50%

 

 

III

 

4.75%

 

 

“Pricing Level” means, for each Pricing Period, the level set forth below
opposite the Pricing Ratio as of the last day of the Fiscal Quarter ending two
months prior to the commencement of that Pricing Period:

 

Pricing Level

 

Pricing Ratio

 

 

I

 

Greater than 1.25:1.00

 

 

IA

 

Less than or equal to 1.25:1.00, but greater
than or equal to 1.20:1.00

 

 

II

 

Less than 1.20: 1.00, but greater than or equal
to 1.15:100

 

 

IIA

 

Less than 1.15: 1.00, but greater than or equal
to 1.00: 1.00

 

 

III

 

Less than 1.00: 1.00

 

 

The Pricing Level shall change as of the first day of each Pricing Period on the
basis of the then most recently delivered Compliance Certificate.  In the event
that Borrower fails to deliver a Compliance Certificate on a timely basis, the
Pricing Level shall increase to the highest level set forth above until such
time as Borrower delivers a Compliance Certificate.

“Revolver Termination Date” means August 1,  2003, or such later anniversary of
such date as may be established pursuant to Section 2.6.

2.             Delivery of Operating Budget.  Section 8 of Amendment No. 12 to
the Loan Agreement, dated as of February 28, 2003 (“Amendment No. 12”) is hereby
amended such that Borrower hereby covenants and agrees that, not later than June
9, 2003, it shall deliver to the Administrative Agent, a proposed operating
budget (the “Operating Budget”) for Borrower and its Subsidiaries for the
Borrower’s Fiscal Year ending approximately May 31, 2004, which operating budget
shall include, without limitation, the Borrower’s monthly projected balance
sheet, profit and loss statement, cash flow statement and Borrowing Base.  On or
prior to June 16, 2003, Borrower and Pelton (as defined below) shall present the
final Operating Budget to the Administrative Agent. Each of the parties hereto
hereby agrees that the failure of Borrower to satisfy the provisions of this
Section 2 shall constitute an Event of Default under the Loan Agreement.

3.             Delivery of Joint Venture Agreements; Growing Plan and Crop
Strategy.  Section 11 of Amendment No. 12 is hereby amended such that Borrower
hereby covenants and agrees that, not later than June 16, 2003, it shall deliver
to the Administrative Agent, (a) a Certificate of a Responsible Official of
Borrower certifying that (i) attached thereto as Exhibit A is a full, correct
and complete listing of each joint venture or similar arrangement to which
Borrower or any of its Subsidiaries is a party and (ii) with respect to each
item listed on Exhibit A, attached thereto as Exhibit B are true, complete and
correct, duly executed copies of the joint venture agreement (or similar
documentation) related thereto and (b) a summary of the Borrower’s growing plan
and crop sourcing strategy for the Fiscal Year ending approximately May 31,
2004, including, without limitation, (i) a listing of all of Borrower’s growers,
(iii)

 

2

--------------------------------------------------------------------------------


 

the percentage of total supply, by division, that each such grower represents
and (iii) a description of the financial/economic arrangements between Borrower
and such grower.  The summary required by this Section 3 shall be substantially
in the form of Annex II attached hereto, or such other form as shall be
reasonably satisfactory to the Administrative Agent. Each of the parties hereto
hereby agrees that the failure of Borrower to satisfy the provisions of this
Section 3 shall constitute an Event of Default under the Loan Agreement.

4.             Consultant Engagement.  Each of the parties hereto hereby
acknowledges that Borrower has informed the Administrative Agent that Borrower
has engaged John Pelton & Associates (“Pelton”) to review and validate, among
other things, the information described in Sections 2 and 3 above. Borrower
further covenants and agrees that, (a)  promptly following receipt thereof,
Borrower shall deliver to the Administrative Agent, true, complete and correct
copies of all reports or other documentation prepared by Pelton and delivered to
Borrower and (b) Administrative Agent shall be free to communicate with Pelton
at all such times and with respect to all such matters as Administrative Agent
shall deem appropriate in its sole discretion.  Each of the parties hereto
hereby agrees that the failure of Borrower to satisfy the provisions of this
Section 4 shall constitute an Event of Default under the Loan Agreement.

5.             Summary of Affiliate Indebtedness.  Borrower hereby covenants and
agrees that not later than May 9, 2003, it shall deliver to the Administrative
Agent, in form and substance satisfactory to the Administrative Agent, a summary
of all Indebtedness (a) of Borrower due and owing to any Affiliate of Borrower
and (b) of any Affiliate of Borrower due and owing to Borrower, which summary
shall indicate whether (i) such Indebtedness constitutes a Subordinated
Obligation under the Loan Agreement and (ii) such Indebtedness constitutes an
obligation permitted to be reimbursed pursuant to the proviso contained in
Section 9 of Amendment No. 12 to the Loan Agreement (each such obligation, a
“Permitted Reimbursement Obligation”).  Each of the parties hereto hereby agrees
that the failure of Borrower to satisfy the provisions of this Section 5 shall
constitute an Event of Default under the Loan Agreement.

6.             Landec Payments to Nicholas Tompkins.   Borrower hereby
represents and warrants that (a) in January, 2003, Landec made certain payments
to Nicholas Tompkins in an approximate amount of $2,000,000 (the “January
Subordinated Loan Payment”), (b) the January Subordinated Loan Payment was made
by Landec in satisfaction of certain obligations of Borrower to Nicholas
Tompkins and (c) the January Subordinated Loan Payment was deemed a subordinated
loan from Landec to Borrower.  Each of the parties hereto hereby agrees that (i)
the January Subordinated Loan Payment shall constitute a “Subordinated
Obligation” under the Loan Agreement and the Landec Subordination Agreement and
(ii) the January Subordinated Loan Payment shall not constitute a Permitted
Reimbursement Obligation.

7.             Release.  As a material inducement to the Lenders to enter into
this Consent, the Borrower hereby fully releases and discharges forever the
Administrative Agent and each of the Lenders, their respective subsidiaries and
affiliated companies, and their respective agents, employees, officers,
directors, representatives, attorneys, successors and assigns (hereafter
referred to collectively as the “Released Parties”), and each and all of them,
from any and all liabilities, claims, actions, causes of action, charges,
complaints, obligations, costs, losses, damages, injuries, attorneys’ fees, and
other legal responsibilities, of any form whatsoever, whether known or unknown,
unforeseen, unanticipated, unsuspected or latent, which either of them may have
or hold, or have at any time heretofore have or held, arising out of or relating
to the Loan Agreement, the Loan Documents, the transactions contemplated thereby
or the relationship of the parties hereto arising out of the Loan Agreement or
the Loan Documents prior to the effective date of this Consent.   The Borrower
hereby expressly waives all rights under Section 1542 of the California Civil
Code, which reads as follows:

 

3

--------------------------------------------------------------------------------


 

                                                                   “Section
1542. [Certain claims not affected by general release.] A general release does
not extend to claims which the creditor does not know or suspect to exist in his
favor at the time of executing the release, which if known to him must have
materially affected his settlement with the debtor.”

 

Borrower hereby agrees to indemnify and hold harmless each of the Released
Parties for and against any and all costs, losses or liability, whatsoever,
including reasonable attorneys’ fees arising out of the prosecution by Borrower,
or its successors or assigns, of any action, claim or cause of actions released
pursuant to this Section.

8.             Effectiveness.  This Amendment shall become effective on such
date (the “Effective Date”) as the Administrative Agent shall have received, in
form and substance satisfactory to the Administrative Agent and the Lenders,
(a) duly executed counterparts of this Amendment , (b) a duly executed
counterparts of Annex I attached hereto, signed by each Party thereto and (c)
the Amendment Fee referred to in Section 11 hereto.

9.             Representations and Warranties.  Except (i) for representations
and warranties which expressly relate to a particular date or which are no
longer true and correct as a result of a change permitted by the Loan Agreement
or the other Loan Documents or (ii) as disclosed by Borrower and approved in
writing by the Requisite Lenders, the Borrower hereby represents and warrants
that each representation and warranty made by Borrower in Article 4 of the Loan
Agreement (other than Sections 4.6 (first sentence), 4.11, and 4.18) are true
and correct as of the date hereof as though such representations and warranties
were made on and as of the date hereof.  Without in any way limiting the
foregoing, Borrower represents and warrants to the Administrative Agent and the
Lenders that no Default or Event of Default has occurred and remains continuing
or will result from the consents, waivers, amendments or transactions set forth
herein or contemplated hereby.

10.           Fees and Expenses.  Borrower hereby agrees to reimburse the
Administrative Agent and the Lenders for the Administrative Agents and Lenders’
reasonable costs and expenses (including reasonable attorney’s fees and
expenses) incurred in connection with the negotiation and drafting of this
Amendment and the transaction contemplated hereby together with any and all
other fees and expenses currently due and owing to the Administrative Agent
and/or the Lenders.  Borrower further agrees that, it shall satisfy its
obligations under Section 11.3 of the Loan Agreement not later than five (5)
days after receipt of an invoice with respect thereto from the Administrative
Agent.  Each of the parties hereto hereby agrees that the failure to satisfy the
requirements of this Section 9 shall constitute an Event of Default under the
Loan Agreement.

11.           Amendment Fee.  On the Effective Date, or as soon thereafter as
may be agreed upon by the Lenders, the Borrower shall pay to the Administrative
Agent, for the ratable account of the Lenders, an amendment fee of $20,000.

12.           Confirmation.  In all respects, the terms of the Loan Agreement
and the other Loan Documents, in each case as amended hereby or by the documents
referenced herein, are hereby confirmed.

[THIS SPACE INTENTIONALLY LEFT

BLANK SIGNATURE PAGES TO FOLLOW]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower, the Administrative Agent and the Lenders have
executed this Agreement as of the date first set forth above by their duly
authorized representatives.

 

APIO, INC., a Delaware corporation

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

BANK OF AMERICA, N.A., as Administrative Agent,
Issuing Lender and sole Lender

 

 

 

 

 

 

 

 

By:

 

 

 

Carol Clements, Senior Vice President

 

 

 

S-1

--------------------------------------------------------------------------------


 

ANNEX I TO AMENDMENT NO. 13

CONSENT AND REAFFIRMATION OF GUARANTOR AND PLEDGOR

Each of the undersigned guarantors and pledgors hereby consents to the
execution, delivery and performance by Borrower and the Administrative Agent of
the foregoing Amendment No. 13  to Loan Agreement (“Amendment No. 13”).  In
connection therewith, each of the undersigned expressly and knowingly reaffirms
its liability under each of the Loan Documents to which it is a Party and
expressly agrees (a) to be and remain liable under the terms of each such Loan
Document, and (b) that it has no defense, offset or counterclaim whatsoever
against the Administrative Agent or the Lenders with respect to any such Loan
Document.

Each of the undersigned further agrees that each Loan Document to which it is a
Party shall remain in full force and effect and is hereby ratified and
confirmed.

Each of the undersigned further agrees that the execution of this Consent and
Reaffirmation of Guarantor and Pledgor is not necessary for the continued
validity and enforceability of any Loan Document to which it is a Party, but is
executed to induce the Administrative Agent and the Lenders to approve of and
otherwise enter into the Amendment No. 13.

IN WITNESS WHEREOF, each of the undersigned, intending to be legally bound
hereby, has caused this Consent and Reaffirmation of Guarantor and Pledgor to be
executed as of  May 1, 2003.

LANDEC CORPORATION, a California
corporation

 

 

 

 

 

 

 

 By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

CAL EX TRADING COMPANY,
a California corporation

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

I-1

--------------------------------------------------------------------------------


 

ANNEX II

CROP STRATEGY 2003

Value Added


Grower

 

%
Supply

 

Joint Venture
Yes/No

 

Financial/Economic Arrangements

 

>     Projected advance/investment ($$)          >     Repayment terms
>     Uses                                                          >    
Collateral

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Export


Grower

 

%
Supply

 

Joint Venture
Yes/No

 

Financial/Economic Arrangements

 

>     Projected advance/investment ($$)          >     Repayment terms
>     Uses                                                          >    
Collateral

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

II-1

--------------------------------------------------------------------------------

